PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board that affirmed the referee’s dismissal of her request for hearing as untimely. ORS 656.319(1)(a). We affirm.
The referee’s order states, in part:
“[T]he employer’s July 25, 1986 denial is approved, as the claimant’s Request for Hearing was not filed within 60 days after the employer issued the denial. The approval of the denial relates only to medical services received on or before the date of hearing.”
In her brief, claimant summarizes her contention:
“Claimant does not challenge the Referee’s finding that * * * [the] Request for Hearing was untimely, and that no good cause had been established for the delay. The Referee, however, improperly applied that denial to medical services provided and claimed between the date of the denial and the date of hearing.”
Because the request for hearing was untimely, the referee did not have jurisdiction to address any merits of the claim. The ruling of the referee was that the request was untimely and that the denial, therefore, would stand. Only the ruling about timeliness is appropriate for our review. Because claimant does not challenge that ruling, there is nothing for us to review.
Affirmed.